Citation Nr: 0825232	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-13 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lumbar strain.

4. Entitlement to service connection for spondylosis of the 
cervical spine.

5.  Entitlement to service connection for migraine headaches. 


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The veteran had active service from October 1984 until 
October 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The veteran's claims folder 
currently resides within the jurisdiction of the VARO in St. 
Petersburg, Florida. 

In a January 2005 statement, the veteran requested a local 
(regional office) hearing.  On the April 2005 VA Form 9 the 
veteran requested a Travel Board hearing.  A separate 
handwritten notation on that form reflected the request for a 
local hearing. Subsequently, the RO sent the veteran a 
hearing clarification letter in July 2005.  In response to 
the clarification letter, the veteran's accredited 
representative requested a travel Board hearing.  The veteran 
was scheduled for a travel Board hearing n May 2007 at the 
St. Petersburg RO; however, the veteran failed to report for 
that hearing. See 38 C.F.R. § 20.704(d).  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in letters of the need to 
attend the Board hearing and the consequences of not 
attending it.  As such, the Board finds that all relevant 
evidence that can be obtained without the veteran's 
assistance has been obtained, that the record is as complete 
as can be without the veteran's assistance. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street. If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").

As there was a prior request for an RO hearing, the Board 
considered whether the claim should be remanded to afford the 
veteran the RO hearing.  However, in the present case, the RO 
scheduled the veteran for the requested travel Board hearing 
and also scheduled the veteran for a VA examination in 
connection with his claims and the veteran failed to report 
to both appointments.  Furthermore, the veteran has failed to 
respond to his accredited representative.  In fact, the Board 
notes that in June 2008 the Veterans of Foreign Wars withdrew 
their representation of this veteran because they had not had 
contact with the veteran and also because of the frivolous 
nature of the veteran's claims.  

Given the veteran's failure to respond to other RO requests 
and as the veteran's representative had previously clarified 
that the veteran desired a travel Board hearing over a local 
hearing, the Board finds that a remand strictly for a RO 
hearing is not necessary.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  


FINDINGS OF FACT

1.  The veteran is not shown to have a currently diagnosed 
hearing loss disability in accordance with 38 C.F.R. § 3.385.

2.  Tinnitus was not incurred in or aggravated by active 
service.

3.  A back disability was not incurred in or aggravated by 
active service.

4.  A neck disability was not incurred in or aggravated by 
active service.

5.  A headache disability was not incurred in or aggravated 
by active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
hearing loss have not been met. 38 U.S.C.A. §§ 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  The criteria for a grant of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).

3.  The criteria for a grant of service connection for a 
lumbar strain have not been met. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

4.  The criteria for a grant of service connection 
spondylosis of the cervical spine have not been met. 
38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

5.  The criteria for a grant of service connection for 
migraine headaches have not been met. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in August 2003, March 2006 and 
April 2006 that fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, and attempted to obtain VA outpatient 
treatment records.  It has been held in this regard that 
"[t]he duty to assist is not always a one-way street.  If a 
[claimant] wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the punitive evidence [,]" 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claims

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss and arthritis, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an inservice 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the inservice disease or injury. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

As an initial matter, the Board notes that the veteran was 
scheduled for a VA examination to give the veteran every 
consideration in connection with his claim.  The record 
reflects, however, that the veteran did not report for the 
examination scheduled in February 2007.  Under the laws and 
regulations, the veteran has a responsibility of attending a 
VA examination to help establish entitlement to a claim. 
38 C.F.R. §§ 3.326, 3.327.  Failure to report to an 
examination without good cause has consequences including 
deciding the claim based upon the evidence in record and in 
some cases denying the claim. 38 C.F.R. § 3.655.  Good cause 
includes, but is not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member. 38 C.F.R. § 3.655(a).

Because the veteran did not report to the examinations and 
has not demonstrated good cause for his failure to report to 
the examinations, the Board must decide the claim on the 
evidence of record. 38 C.F.R. §§ 3.326, 3.655.

Hearing Loss

The veteran seeks service connection for bilateral hearing 
loss.  Hearing loss disability claims are governed by 
38 C.F.R. § 3.385. This regulation provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385.

The Board does not reach the question of whether there is an 
inservice incurrence or a medical nexus as evidence of record 
illustrates the veteran does not meet the criteria for a 
current hearing loss disability. 

A May 2004 VA examination reported the following findings in 
puretone thresholds, in decibels:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
20
20
20
LEFT
20
20
25
25
22.5

At that time, the veteran's speech recognition score was 100 
percent bilaterally.  The examiner concluded the veteran had 
normal hearing sensitivity in both ears.  No other 
audiological reports were submitted.

As such, the May 2004 VA examination clearly demonstrates 
that none of the frequencies had findings above 26 decibels.  
Nor was there any evidence of auditory thresholds above 40 
decibels in any frequency of the right ear or a speech 
recognition score under the 94 percent threshold.  As such, 
the veteran did not meet the criteria of 38 C.F.R. § 3.385.

A threshold requirement for the granting of service 
connection is evidence of a current disability. In the 
absence of evidence of a current disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the veteran may posit that he has a current 
hearing loss disability that is attributable to military 
service, he is not shown to have the requisite competence to 
render such an opinion - especially one involving the 
evaluation of numeric test data resulting from clinical 
testing and applied to VA's regulations. See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Cromley v. Brown, 7 Vet. 
App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, without evidence of a current hearing loss 
disability as defined by 38 C.F.R. § 3.385, the preponderance 
of the evidence is against the veteran's claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The veteran seeks service connection for tinnitus.  
Specifically, he argues his tinnitus is related to noise 
exposure from small arms fire, heavy artillery, mortars, 
grenades and tanks while he served in the military.  The May 
2004 VA examination noted complaints of tinnitus.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records, however, fail to reflect complaints 
treatment or diagnoses of tinnitus.  In fact, in September 
1985 the veteran denied a history of ear trouble and a 
corresponding examination described the ears as normal and 
did not note any complaints of tinnitus.  A September 1985 
medical screening data form noted the veteran denied a 
history of ringing in the ears.  

More significantly there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, the Board notes that the VA examiner did not 
provide an opinion as to the etiology of the tinnitus and the 
only evidence relating the tinnitus to service is the 
veteran's own statement.  For example, during the May 2004 
examination the veteran indicated he noticed tinnitus in 1985 
following a military demonstration where tanks were firing. 
The tinnitus was described as bilateral and interment, 
approximately 2 times a week in 25 to 30 second duration.  

Although the veteran is competent to describe symptoms such 
as a ringing of the ears under Barr v. Nicholson, 21 Vet. 
App. 303 (2007), the veteran's report of a continuous 
tinnitus is not credible.  In this regard, the first evidence 
of a diagnosis of the condition is the May 2004 VA 
examination, nearly 17 years after his separation from 
service.  Furthermore the veteran's first application for the 
condition was in July 2003.  These gaps in evidence 
constitute negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  In other words, the decades that elapsed 
between the time of service and the beginning of treatment 
fail to show a continuity of symptomatology upon which to 
support a grant of service connection.  

Given the evidence against the claim, to find that the 
veteran has tinnitus that is related to service would require 
speculation.  The law has recognized in this regard that 
service connection may not be based on resort to speculation 
or remote possibility. 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). Accordingly, service connection for 
a tinnitus is denied.

Neck

The veteran seeks service connection for a neck condition.  
Specifically, he alleges his neck was injured in a motor 
vehicle accident during active service.  The May 2004 VA 
examination concluded with a diagnosis of cervical 
spondylosis of the cervical spine with moderate functional 
loss due to pain.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service medical records, however, fail to reflect any 
complaints, treatment or diagnosis of a neck condition.  For 
example, the September 1985 report of medical history 
reflects the veteran denied a history of a head injury, 
arthritis, rheumatism or bursitis.  Similarly, the September 
1985 examination described the neck as normal and did not 
note any defect or diagnoses.  Additionally, a September 1985 
medical screening data form reflected the veteran denied any 
significant accidents or injuries and denied a history of 
arthritis, bursitis or pain, swelling or redness in any 
joint.  

More significantly, there is no competent evidence of a 
nexus.  As noted above, while the veteran was scheduled for 
an examination to determine whether there was a relationship 
between any neck condition and service, the veteran failed to 
report to the examination and as such none of the medical 
evidence of record contains an opinion as to the etiology of 
the neck condition.  

Nor is there any evidence of continuity of symptomatology.  
The first indication of a neck disability in the claims file 
is the May 2004 VA examination, approximately 17 years after 
the veteran's separation from service.  Moreover, the veteran 
did not apply for benefits until July 2003, nearly 16 years 
after the veteran's separation from service.  These gaps in 
evidence constitute negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  This gap in the evidence also indicates 
that presumptive service connection for arthritis is not 
warranted as there is no evidence that the disease had its 
onset within one year after separation from service.

Without evidence of an injury in service and evidence of a 
nexus or continuity of symptomatology, service connection is 
not warranted.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Back

The veteran seeks service connection for a back disability.  
During the May 2004 VA examination the veteran explained he 
injured his back during a motor vehicle accident during 
service.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The May 2004 VA examination concluded with a diagnosis of 
lumbar strain.  As such the veteran has a current disability. 
The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records reflect the veteran was seen for a 
back pain in December 1984.  The diagnosis at that time was 
rule out back strain.  This appeared to be acute and 
transitory as subsequent records failed to mention any 
complaints treatment or diagnoses of a back condition.  For 
example, the September 1985 examination described the spine 
and musculoskeletal system as normal.  Additionally, the 
veteran denied any significant accident or injury on the 
September 1985 medical screening data.  He also denied a 
history of any back trouble, back pain or arthritis, 
rheumatism or bursitis on the September 1985 medical 
screening data sheet and the September 1985 report of medical 
history.

More significantly, there is no competent evidence of a 
nexus.  Although the veteran underwent an examination in May 
2004, this examination was to determine if the veteran had a 
current disability.  The veteran was specifically scheduled 
for a subsequent VA examination of the spine to determine 
whether the currently diagnosed lumbar strain was related to 
the back strain noted during service.  As noted above, the 
veteran failed to report for this examination and as such 
there is no opinion as to the etiology of the lumbar strain. 

Nor is there any evidence of continuity of symptomatology.  
The May 2004 VA examination was the first post service 
notation of a back disability.  Additionally, the veteran did 
not apply for benefits until July 2003, nearly 16 years after 
his separation from service.  These gaps in evidence 
constitute negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

Although the Board does not doubt the veteran's belief that 
his back injury had its onset during service, the veteran is 
not a medical professional competent to render an opinion on 
matters of a medical diagnosis or the etiology of a diagnosed 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Headache

The veteran has a current diagnosis of headaches as noted in 
the May 2004 VA examination.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

During the VA examination in May 2004, the veteran indicated 
he sustained a head injury during service in 1982 and 
reported continuous headaches since that time.  The veteran 
is competent to testify as to the symptoms he experienced, 
including the presence of headaches. Barr v. Nicholson, 21 
Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board finds the veteran's testimony to be not 
credible as there are conflicting statements in the record 
and given the lack of evidence demonstrating complaints or 
treatment for headaches.   See Buchanan v. Nicolson, 451 F.3d 
1331 (Fed.Cir. 2006).  Significantly, although the veteran 
described the head injury in 1982, the Board notes the 
veteran did not enter active service until 1984.  
Furthermore, service medical records fail to reflect 
complaints, treatment or diagnoses of headaches.  For 
example, the veteran denied a history of frequent or severe 
headaches on the September 1985 report of medical history.  
Additionally, on the September 1985 medical screening data 
form the veteran denied any prior head injury or history of 
severe or migraine headaches.  

Even assuming the veteran had headaches during service, there 
is no evidence of a nexus or evidence of continuity to 
warrant a grant of service connection.  None of the evidence 
of record contains an opinion as to the etiology of the 
headaches.  

Nor is there any evidence of continuity of symptomatology.  
The first post service treatment for headaches noted in the 
claims file is the May 2004 VA examination, nearly 17 years 
after the veteran's separation from service.  The Board also 
notes the veteran did not apply for benefits until July 2003, 
approximately 16 years after the veteran's separation from 
service.  These gaps in evidence constitute negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  

Therefore, the preponderance of the evidence is against the 
veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Conclusion

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that he has disabilities related to military service.  While 
the Board has carefully reviewed the record in depth, it has 
been unable to identify a basis upon which service connection 
may be granted.  The Board has also considered the benefit of 
the doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a lumbar strain is denied.

Service connection for spondylosis of the cervical spine is 
denied.

Service connection for migraines is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


